Opinion
Per Curiam,
Appellant was indicted and convicted of unlawful possession of dangerous drugs, conspiracy to sell or traffic in drugs, and playfully and wantonly pointing a firearm (Bills Nos. 451-453, November Sessions 1967). He was sentenced to a term of from two and one half to five years for unlawful possession of dangerous drugs, one to two years on the conspiracy charge and six to twelve months for playfully pointing a firearm, all sentences to run consecutively.
After a complete review of the record, we find that appellant’s substantive contentions are without merit. However, appellant’s sentence of from two and a half to five years for possession of dangerous drugs exceeds the one year maximum sentence prescribed by statute. Act of September 26,1961, P. L. 1664, §20, as amended, Act of August 24, 1963, P. L. 1147, §§1, 2, 35 P.S. 780-20. Using our inherent power to amend, Commonwealth v. Phillips, 215 Pa. Superior Ct. 5, 257 A. 2d 81 (1969) (Wright, P. J.), we amend the sentence to provide that appellant be subject to imprisonment for not more than one year on Bill 451, November Sessions 1967. As amended, the judgment of sentence is affirmed.